               Case 1:20-bk-11435-MB                    Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                     Desc
                                                        Main Document    Page 1 of 25

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA-SFV DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Glostation USA, Inc.

2.   All other names debtor
     used in the last 8 years
                                  DBA Sandbox VR
     Include any assumed          DBA Sandbox
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4695 Chabot Drive
                                  Suite 200
                                  Pleasanton, CA 94588
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda County                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       sandboxvr.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:20-bk-11435-MB                      Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                    Desc
                                                            Main Document    Page 2 of 25
Debtor    Glostation USA, Inc.                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              4539

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attached Rider 1                                         Relationship
                                                 District   C.D. Cal., SFV Division       When                           Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                 Case 1:20-bk-11435-MB                      Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                      Desc
                                                            Main Document    Page 3 of 25
Debtor    Glostation USA, Inc.                                                                      Case number (if known)
          Name



11. Why is the case filed in       Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                    No
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                               It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                               No
                                               Yes. Insurance agency
                                                           Contact name
                                                           Phone



          Statistical and administrative information

13. Debtor's estimation of         .       Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                           1,000-5,000                               25,001-50,000
    creditors*                                                                      5001-10,000                               50,001-100,000
                                    50-99
                                    100-199                                        10,001-25,000                             More than100,000
                                    200-999

15. Estimated Assets*               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                    $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16.Estimated liabilities*           $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                    $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




         *Information on consolidated basis with affiliated debtors.
         See Rider 1.




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 1:20-bk-11435-MB                  Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                       Desc
                                                        Main Document    Page 4 of 25
Debtor    Glostation USA, Inc.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 30, 2020
                                                  MM / DD / YYYY


                             X                                                                            Steven Zhao
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and CEO




18. Signature of attorney    X                                                                             Date July 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David S. Kupetz
                                 Printed name

                                 SulmeyerKupetz, A Professional Corporation
                                 Firm name

                                 333 South Grand Avenue
                                 Suite 3400
                                 Los Angeles, CA 90071-1406
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     213.626.2311                  Email address      dkupetz@sulmeyerlaw.com

                                 125062 CA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 1:20-bk-11435-MB                       Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                         Desc
                                            Main Document    Page 5 of 25


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 Central District of California - San Fernando Valley Division


 Case number (if                                                                               ☐ Check if this is an
 known):         __________________                 Chapter 11                                     amended filing




                                           Rider 1
            Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

         On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in
the United States Bankruptcy Court for the Central District of California for relief under chapter 11 of title
11 of the United States Code. The Debtors have moved for joint administration of these cases under the
case number assigned to the chapter 11 case of Glostation USA, Inc.

    •     Glostation USA, Inc.
    •     Glostation Core USA, Inc.
    •     Sandbox VR Austin, LLC
    •     Sandbox VR Cerritos, LLC
    •     Sandbox VR Colony, LLC
    •     Sandbox VR Mission Valley, LLC
    •     Sandbox VR Oakbrook, LLC
    •     Sandbox VR Pop-up, LLC
    •     Sandbox VR Ridge Hill, LLC
    •     Sandbox VR San Mateo, LLC
    •     Sandbox VR Topanga, LLC
             Case 1:20-bk-11435-MB                             Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                           Desc
                                                               Main Document    Page 6 of 25
                                                               United States Bankruptcy Court
                                                           Central District of California-SFV Division
 In re      Glostation USA, Inc.                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Sandbox VR, Inc.                                                                                                                100% equity interest
 4695 Chabot Drive
 Suite 200
 Pleasanton, CA 94588


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President and CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date July30, 2020                                                           Signature
                                                                                            Steven Zhao

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
Case 1:20-bk-11435-MB        Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                 Desc
                             Main Document    Page 7 of 25



                           CERTIFICATE OF RESOLUTIONS

            The undersigned, the members of the Board of Directors of Glostation USA, Inc.,
  a Delaware corporation (the “Company”), do hereby certify that the following resolutions
  were adopted by the Company, and that they have not been modified or rescinded and are
  still in full force and effect:

           NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the director
  of the Company, it is desirable and in the best interests of the Company, its interest
  holders, and other interested parties, that a voluntary petition be filed by and for the
  Company, in the United States Bankruptcy Court for the Central District of California,
  seeking relief under the provisions of Chapter 11 of title 11 of the United States Code;
  and it is further

         RESOLVED, that the Chief Executive Officer of the Company Steven Zhao be,
  and hereby is, authorized and directed, on behalf of and in the name of the Company, to
  execute and verify such a petition and to cause the same to be filed with the United States
  Bankruptcy Court at such time as the Chief Executive Officer executing that petition on
  behalf of the Company shall determine; and it is further

          RESOLVED, that the Chief Executive Officer be, and hereby is, authorized to
  execute and file all petitions, schedules, motions, lists, applications, pleadings, and other
  papers, and in that connection, to employ and retain all assistance by legal counsel,
  financial consultants, accountants, or other professionals, and to take any and all action
  which the Chief Executive Officer deems necessary and proper in the Chapter 11 case,
  with a view to the successful prosecution of such case; and it is further

          RESOLVED, that the Company, as debtor and debtor in possession under
  Chapter 11 of the Bankruptcy Code, shall be, and hereby is, authorized, as it deems
  necessary, (i) to conduct, manage, and supervise a reorganization of the Company, (ii) to
  borrow funds in such amounts, from such lenders and on such terms as may be approved
  by the Chief Executive Officer as reasonably necessary for the continuing conduct of the
  affairs of the Company, and/or (iii) to grant security interests in and liens upon the
  Company’s assets as may be deemed reasonably necessary by the Chief Executive
  Officer in connection with such borrowings; and it is further

          RESOLVED, that the Chief Executive Officer shall be, and hereby is, authorized
  and empowered to execute and deliver for and on behalf of the Company, as debtor and
  debtor in possession under Chapter 11 of the Bankruptcy Code, agreements, instruments,
  and any and all other documents necessary or appropriate to facilitate the transactions
  contemplated by the foregoing resolution; and it is further

         RESOLVED, that the Company may and shall retain the firm of
  SulmeyerKupetz, A Professional Corporation, as bankruptcy counsel to the Company, in
  connection with the aforesaid bankruptcy case and for all other relevant purposes. The
  Chief Executive Officer is authorized to sign an engagement letter employing
  SulmeyerKupetz, A Professional Corporation, as counsel to the Company, and deliver to


  SFW 2701422v1
Case 1:20-bk-11435-MB        Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                Desc
                             Main Document    Page 8 of 25



  SulmeyerKupetz, A Professional Corporation, the retainer required by said engagement
  letter, and to execute any other documents necessary for the retention and employment of
  SulmeyerKupetz, A Professional Corporation, and the approval of such employment in
  the bankruptcy case; and it is further

          RESOLVED, that the Chief Executive Officer of the Company is authorized to
  take any and all further actions, and to execute and deliver any and all further instruments
  and documents, and to pay all expenses, in each case as in his judgment as shall be
  necessary or desirable in order fully to carry out the intent and accomplish the purpose of
  the resolutions adopted herein.

                                                               30 day of July,
          IN WITNESS WHEREOF, I have hereunto set my hand this ___
  2020.

                                        Glostation USA, Inc.



                                        By:____________________________________
                                              Steven Zhao


                        Being All of the Directors of the Company




  SFW 2701422v1
           Case 1:20-bk-11435-MB                      Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                                   Desc
                                                      Main Document    Page 9 of 25


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
See Rider 1

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
   complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
   and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
   any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
   None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
See Rider 1

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.
  Executed at      HHong Kongg                                       , CChina.
                                                                                                     Steven Zhao
Date:            July 30, 2020                                                                       Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

October 2018                                                              Page 1              F 1015-2.1.STMT.RELATED.CASES
               Case 1:20-bk-11435-MB                Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                            Desc
                                                    Main Document    Page 10 of 25

 Debtor name Glostation USA, Inc.
 United States Bankruptcy Court for the Central
                                       District Of
 California – San Fernando Valley Division
 Case number (if known):

 Official Form 204
 Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims
 and Are Not Insiders

A consolidated list of creditors holding the largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the
largest unsecured claims.

Name of a creditor and        Name, telephone number and     Nature of claim   Indicate if       Amount of claim
complete mailing address,     email address of creditor      (for example,     claim             If the claim is fully unsecured, fill in only unsecured claim
including zip code            contact                        trade              is contingent,   amount and deduction for value of collateral or setoff to calculate
                                                             debts, bank       unliquidated,     unsecured claim.
                                                             loans,            or disputed       Total claim, if        Deduction for value        Unsecured claim
                                                             professional                        partially secured of collateral or setoff
                                                             services,
                                                             and government
                                                              contracts)
Flynn Construction            Ph: 412 243-7925               Store                                                                                  $391,171.50
600 Penn Avenue               info@flynn-construction.com    Construction
Pittsburgh, PA 15221

Lakeview Construction,        Steve                          Store                                                                                  $156,821.33
Inc.                          Ph: 262 857-3336               construction
10505 Corporate Dr.,          steve@lvconstruction.com
Suite 200
Pleasant Prairie, WI
53158
Menemsha                      John Novak                   Store                                                                                    $155,378.14
Development Group             Ph: 310 678-2346             Construction
4950 W 154th Street           jnovak@menemshasolutions.com and 3D
Hawthorne, CA 90250                                        Scanning

Action RSC, LLC               Steve Vastine                  Construction                                                                           $137,945.42
4320 Action Dr.               Ph: 214-649-5734
Mesquite, TX 95150            Steve@actionrcs.com

CB-1 Commercial Co.,          Jeff Jeffries                  SF Rent                                                                                $120,000.00
LLC                           Ph: 212 595-1600
c/o Millenium Partners        jjeffries@millenniumptrs.com
1995 Broadway, 3rd Fl.
New York, NY 10023

CDW Direct LLC                anthcap@cdw.com                Equipment                                                                              $111,591.86
PO Box 75723                  Ph: 480 270-7347
Chicago, IL 60675-
5723




 cab 2703412v1 Official form 204                                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims
              Case 1:20-bk-11435-MB                 Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                              Desc
                                                    Main Document    Page 11 of 25

Debtor        Glostation USA, Inc.                                                          Case Number (if known)
              Name


Name of creditor and         Name, telephone number and email   Nature of        Indicate if     Amount of claim
complete mailing address,    address of creditor contact        claim            claim is        If the claim is fully unsecured, fill in only unsecured claim
including zip code                                              (for example,    contingent,     amount. If claim is partially secured, fill in total claim amount
                                                                trade            unliquidated,   and deduction for value of collateral or setoff to calculate
                                                                debts, bank      or disputed     unsecured claim.
                                                                loans,
                                                                professional
                                                                services,
                                                                and government
                                                                 contracts)
                                                                                                 Total claim, if      Deduction for value       Unsecured claim
                                                                                                 partially secured    of collateral or setoff
Macerich Cerritos, LLC       Hayley Rable                       Cerritos                                                                              $90,971.13
c/o Macerich                 Ph: 310 394-6000                   Rent
P.O. Box 2172                Hayley.Rable@macerich.com
401 Wilshire Blvd.,
Suite 700
Santa Monica, CA
90407
HSC Holdings, LLC            Larry Ivich                        San Mateo                                                                             $88,125.66
c/o Bohannon                 Ph: 650 345-8222                   Rent
Development Company          larry.ivich@hillsdale.com
Sixty 31st Avenue
San Mateo, CA 94403

DK Mullin                    Daniel                             Signage for                                                                           $82,748.75
517 S. Main St.              Ph: 208 892-8433                   stores
Moscow, ID 83843             daniel@dkmullin.com

Oakbrook Shopping            Laure Phillips               Oakbrook                                                                                    $79,554.42
Center, LLC                  Ph: 312 960-5532             Rent
c/o Oakbrook Center          Laura.Phillips@brookfieldpro
350 N. Orleans Street,
Suite 300
Chicago, IL 60654

Shremshock Architects        info@shemshock.com                 Store                                                                                 $74,400.86
7400 West Campus             Ph: 614 545-4550                   construction
Road, Suite 150                                                 / architects
New Albany, OH
43054

Mission Valley        Chrisy Kor                                Mission                                                                               $62,371.62
Shoppingtown, LLC     Ph: 310 689-2573                          Valley Rent
2049 Century Park     christy.kord@urw.com
East, 41st Floor
Los Angeles, CA 90067




cab 2703412v1 Official form 204                                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims
              Case 1:20-bk-11435-MB               Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                        Desc
                                                  Main Document    Page 12 of 25

Debtor        Glostation USA, Inc.                                                     Case Number (if known)
              Name


Name of creditor and         Name, telephone number        Nature of        Indicate if     Amount of claim
complete mailing address,                                  claim            claim is        If the claim is fully
                             and email address of
including zip code                                         (for example,    contingent,     unsecured, fill in
                             creditor contact              trade            unliquidated,   only unsecured
                                                           debts, bank      or disputed     claim amount. If
                                                           loans,                           claim is partially
                                                           professional                     secured, fill in
                                                           services,                        total claim amount
                                                           and government                   and deduction for
                                                            contracts)                      value of collateral
                                                                                            or setoff to
                                                                                            calculate
                                                                                            unsecured claim.
                                                                                            Total claim, if       Deduction for value   Unsecured claim
                                                                                            partially secured of collateral or setoff
Identiti                     G. Gonzales                   Signage for                                                                      $50,146.53
425 N. Martigale,            Ph: 847 301-0519              stores
18th floor                   ggonzales@identiti.net
Schaumburg, IL 60173

West Valley Owner,    Christy Kord                         Rent                                                                             $49,505.08
LLC                   Ph: 310 689-2573
2049 Century Park     christy.kord@urw.com
East, 41st Floor
Los Angeles, CA 90067

First Call Resolution        Priscilla Brown               USA Call                                                                         $44,972.78
LLC                          Ph: 541 971-6353              center for
406 NE Winchester St.        Priscilla.brown@gofcr.com     customer
Roseburg, OR 97470           accounting@firstcallres.com   calls

Tactical Haptics Inc.        info@TacticalHaptics.com      Sabre grip                                                                       $30,016.00
2819 Whipple Rd.             Ph: 510 516-1494              equipment
Union City, CA 94587

Terry Adams, Inc.       Scott Owens                                                                                                         $28,385.60
11 S. Mulberry, Ste 100 Ph: 270 769-0859
Elizabethtown, KY       Sowens@terryadamsinc.com
42701

Global Facility              Joseph Autero                                                                                                  $26,990.58
Management &                 Ph: 631 617-6500
Construction                 Joseph.Autero@gfm247.com
525 Broadhollow Road
Suite 100
Melville, NY 11747

Snyder & Snyder, LLP         ChrisAnn Vogt                 Zoning                                                                           $20,255.10
94 White Plains Road,        Ph: 914 333-0700              attorney
Tarrytown, NY 10591          CVogt@snyderlaw.net




cab 2703412v1 Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims
              Case 1:20-bk-11435-MB                 Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                              Desc
                                                    Main Document    Page 13 of 25

Debtor        Glostation USA, Inc.                                                          Case Number (if known)
              Name


Name of creditor and         Name, telephone number and email   Nature of        Indicate if     Amount of claim
complete mailing address,    address of creditor contact        claim            claim is        If the claim is fully unsecured, fill in only unsecured claim
including zip code                                              (for example,    contingent,     amount. If claim is partially secured, fill in total claim amount
                                                                trade            unliquidated,   and deduction for value of collateral or setoff to calculate
                                                                debts, bank      or disputed     unsecured claim.
                                                                loans,
                                                                professional
                                                                services,
                                                                and government
                                                                 contracts)
                                                                                                 Total claim, if      Deduction for value       Unsecured claim
                                                                                                 partially secured    of collateral or setoff
TJ Hale Company, LLC Ph: 262 255-5555                           Construction                                                                          $19,852.66
W139 N9499 Highway info@tjhale.com
145
Menomonee Falls, WI
53051-1618

EleveneX, LLC                Ph: 415 283-5840                   HR                                                                                    $19,000.00
1770 Post St, 312                                               consulting
San Francisco, CA
94115

Stublisher Inc.              Kyle                               Design                                                                                $18,087.50
(dotdotdash)                 Ph: 503 505 3232                   consulting
1526 SE Elliott Ave          kyle@dotdotdash.io
Portland, OR 97214

National Energy &            ap@nelcompany.com                  Construction                                                                          $17,485.45
Light Inc                    Ph: 603 402 2143
14 Celina Ave., Ste 0
Nashua, NH 03063 US
00 Agency                    Christine Hsu                      Marketing                                                                             $16,709.67
88 Easy Bay State            Ph: 626 227 5858
Street Unit 1k               christine@the00agency.com
Alhambra, CA 91801

Bergmeyer Associates,        Melissa Salter                     Construction                                                                          $12,315.27
Inc.                         Ph: 617 542-1025
51 Sleeper Street,           msalter@bergmeyer.com
Boston, Ma 02210


Linkedin                     Kristy East                        HR                                                                                    $10,887.49
62228 Collections            Ph: 650 687-3600                   recruiting
Center Drive Chicago,        keast@linkedin.com
IL 60693-0622
Permit Advisors              Christian Nicolas            Construction                                                                                $10,639.27
8370 Wilshire Blvd,          Ph: 310 275-7774             Permits
Suite 330                    christian@permitadvisors.com
Beverly Hills, CA
90211




cab 2703412v1 Official form 204                                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims
              Case 1:20-bk-11435-MB                 Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                              Desc
                                                    Main Document    Page 14 of 25

Debtor        Glostation USA, Inc.                                                          Case Number (if known)
              Name


Name of creditor and         Name, telephone number and email   Nature of        Indicate if     Amount of claim
complete mailing address,    address of creditor contact        claim            claim is        If the claim is fully unsecured, fill in only unsecured claim
including zip code                                              (for example,    contingent,     amount. If claim is partially secured, fill in total claim amount
                                                                trade            unliquidated,   and deduction for value of collateral or setoff to calculate
                                                                debts, bank      or disputed     unsecured claim.
                                                                loans,
                                                                professional
                                                                services,
                                                                and government
                                                                 contracts)
                                                                                                 Total claim, if      Deduction for value       Unsecured claim
                                                                                                 partially secured    of collateral or setoff
Granite                      Pat Green                          Utilities –                                                                            $7,694.57
Telecommunications           Ph: 866 847-5500                   phone and
100 Newport Ave Ext.         PGreen@granitenet.com              internet
Quincy, MA 02171

Placer Labs                  Ph: 415 549-6537                   Data                                                                                   $7,500.00
340 S. Lemon Ave             invoice@hq.bill.com                analysis
#1277 Walnut, CA                                                consultants
91789

Glassdoor             Ph: 415 944-6967                          Company                                                                                $5,856.25
100 Shoreline Highway                                           profile
Mill Valley, CA 94941




cab 2703412v1 Official form 204                                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims
      Case 1:20-bk-11435-MB                       Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                                    Desc
                                                  Main Document    Page 15 of 25


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
David S. Kupetz (CA Bar No. 125062)
 dkupetz@sulmeyerlaw.com
SulmeyerKupetz
A Professional Corporation
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
213.626.2311 Fax: 213.629.4520




     Proposed Attorney for: Debtor
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Glostation USA, Inc.                                                 ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Steven Zhao                                                             , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 1:20-bk-11435-MB                     Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                                    Desc
                                                    Main Document    Page 16 of 25


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
               I am the president or other officer or an authorized agent of the Debtor corporation
               I am a party to an adversary proceeding
               I am a party to a contested matter
               I am the attorney for the Debtor corporation
2.a.           The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
               class of the corporation’s(s’) equity interests: Sandbox VR, Inc.

     b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

July 30 , 2020                                                                             By:
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         Steven Zhao
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
             Case 1:20-bk-11435-MB                            Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                            Desc
                                                              Main Document    Page 17 of 25




 Fill in this information to identify the case:

 Debtor name         Glostation USA, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA-SFV DIVISION

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 30, 2020                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Steven Zhao
                                                                         Printed name

                                                                         President and CEO
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 1:20-bk-11435-MB                      Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28                                                    Desc
                                                     Main Document    Page 18 of 25
Attorney or Party Name, Address, Telephone & FAX Nos.,                             FOR COURT USE ONLY
State Bar No. & Email Address
David S. Kupetz (CA Bar No. 125062)
 dkupetz@sulmeyerlaw.com
SulmeyerKupetz
A California Corporation
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-1406
213.626.2311 Fax: 213.629.4520




 Debtor(s) appearing without an attorney
 Proposed Attorney for Debtor

                                              UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA-SFV DIVISION

In re:
                                                                                   CASE NO.:
            Glostation USA, Inc.
                                                                                   CHAPTER: 11




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]

                                                               Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that
the master mailing list of creditors filed in this bankruptcy case, consisting of 7 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: July 30, 2020
                                                                                          Signature of Debtor 1

Date:
                                                                                          Signature of Debtor 2 (joint debtor) ) (if applicable)

Date:
                                                                                          Signature of Attorney for Debtor (if applicable)




                   This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                       F 1007-1.MAILING.LIST.VERIFICATION
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 19 of 25


                     United States Trustee-Los Angeles
                     915 Wilshire Blvd., Suite 1850
                     Los Angeles, CA 90017

                     SulmeyerKupetz
                     A Professional Corporation
                     333 South Grand Ave., Suite 3400
                     Los Angeles, CA 90071

                     Glostation USA, Inc.
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Glostation Core USA, Inc.
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Glostation Franchising USA, Inc.
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Austin, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Cerritos, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Colony, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588


                     Sandbox VR Mission Valley, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Oakbrook, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Pop-Up, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Ridge Hill, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR San Mateo, LLC
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Sandbox VR Topanga, LLC
                     4695 Chabot Road, Suite 200



cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 20 of 25


                     Pleasanton, CA 94588

                     Sandbox VR, Inc.
                     4695 Chabot Road, Suite 200
                     Pleasanton, CA 94588

                     Internal Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101-7346

                     State Board of Equalization
                     Account Information Group, MIC: 29
                     PO Box 942879
                     Sacramento, CA 94279-0029

                     Los Angeles County Tax Collector
                     PO Box 54110
                     Los Angeles, CA 90054-0110

                     Action Retail Construction Services
                     4320 Action Drive
                     Mesquite, TX 75150

                     00Agency
                     88 East Bay State Street Unit 1K
                     Alhambra, CA 91801

                     AmTrust North America
                     800 Superior Avenue E
                     Cleveland, OH 44114

                     Atel Growth Capital
                     600 Montgomery St., 9th Floor
                     San Francisco, CA 94111

                     Atrium LLP
                     260 Townsend St., Suite 400
                     San Francisco, CA 94107

                     Bergmeyer Associates, Inc.
                     51 Sleeper Street
                     Boston, MA 02210

                     Boston Barricade Company, Inc.
                     1151 19th Street
                     Vero Beach, FL 32960

                     CB-1 Commercial Co. LLC
                     c/o Millennium Partners
                     1995 Broadway, 3rd Floor
                     New York, NY 10023

                     CDW Direct LLC
                     PO Box 75723
                     Chicago, IL 60675-5723




cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 21 of 25


                     City of Austin
                     Utility Customer Service
                     PO Box 2267
                     Austin, TX 78783-2267

                     ComEd
                     ComEd Customer Care Center
                     PO Box 6111
                     Carol Stream, IL 60197-6111

                     Cox
                     PO Box 53214
                     Phoenix, AZ 85072-3214

                     DK Mullin
                     517 S. Main St.
                     Moscow, ID 83843

                     Domain Northside Property
                     Owner LP
                     575 5th Avenue, 23rd Floor
                     New York, NY 10017

                     Dynamite Digital
                     445 Hampshire Street, Suite A
                     San Francisco, CA 94110

                     EleveneX, LLC
                     1770 Post Street, 312
                     San Francisco, CA 94115

                     First Call Resolution LLC
                     406 NE Winchester Street
                     Roseburg, OR 97470

                     FedEx
                     3875 Airways, Module H3
                     Department 4634
                     Memphis, TN 38116

                     Flynn Construction
                     600 Penn Avenue
                     Pittsburgh, PA 15221

                     Forrest Walker
                     1201 Broadmoor Drive #140
                     Austin, TX 78723

                     Gender Bridge
                     301-428 rue Saint-Pierre
                     Montréal QC H2Y 2M5

                     Glassdoor
                     100 Shoreline Highway
                     Mill Valley, CA 94941




cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 22 of 25


                     Global Facility Management &
                     Construction
                     525 Broadhollow Road, Suite 100
                     Melville, NY 11747

                     Granite Telecommunications
                     100 Newport Ave Ext.
                     Quincy, MA 02171

                     Halo Branded Solutions
                     3182 Momentun Place
                     Chicago, IL 60689-5331

                     HireSafe Employment
                     2228 Longport Ct., suite 130
                     Elk Grove, CA 95758

                     HSC Holdings, LLC
                     c/o Bohannon Development Company
                     Sixty 31st Avenue
                     San Mateo, CA 94403-3404

                     Identiti
                     425 N. Martigale, 18th Floor
                     Schaumburg, IL 60173

                     Independent Floor Testing &
                     Inspection, Inc. IFTI
                     1390 Willow Pass Rd., Suite 1010
                     Concord, CA 94520

                     Johnson Controls Fire Protection LP
                     District #417 6952 Preston Ave., Ste. A
                     Livermore, CA 94551-9545

                     Johnson Controls Security Solutions
                     10405 Crosspoint Blvd.
                     Indianapolis, IN 46256

                     Keter Environmental Services, Inc.
                     PO Box 417468
                     Boston, MA 02241-7468

                     Lakeview Construction, Inc.
                     10505 Corporate Drive, Suite 200
                     Pleasant Prairie, WI 53158

                     Lanard And Associates P.C.
                     600 W. Germantown Pike Ste 400
                     Plymouth Meeting, PA 19462

                     Liner's Security & Patrol
                     8696 Elk Grove Blvd., #3
                     Elk Grove, CA 95624

                     Linkedin



cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 23 of 25


                     62228 Collections Center Drive
                     Chicago, IL 60693-0622

                     LMG Ventures, LLC
                     700 S. 72nd Street
                     Attn: Ryan Blumkin
                     Omaha, NE 68114

                     Macerich Cerritos, LLC
                     239 Los Cerritos Center
                     Management Office
                     Cerritos, CA 90703

                     Menemsha Development Group
                     20521 Earl Street
                     Torrance, CA 90503

                     Mission Valley Shoppingtown LLC
                     2049 Century Park East, 41st Floor
                     Los Angeles, CA 90067

                     National Air & Energy
                     2053 Kurtz Street
                     San Diego, CA 92110

                     National Energy & Light Inc.
                     14 Celina Avenue, Suite 9
                     Nashua, NH 03063

                     Oakbrook Shopping Center, LLC
                     c/o Oakbrook Center
                     350 N. Orleans St., Suite 300
                     Chicago, IL 60654-1607

                     Permit Advisors
                     8370 Wilshire Blvd., Suite 330
                     Beverly Hills, CA 90211

                     Placer Labs
                     340 S. Lemon Ave., #1277
                     Walnut, CA 91789

                     Pleasanton Business Solutions, Inc.
                     4695 Chabot Drive, Suite 200
                     Pleasanton, CA 94588

                     Public Storage
                     P.O. Box 25050
                     Glendale, CA 91221-5050

                     San Diego Gas & Electric
                     711D 1801 S. Atlantic Blvd
                     Monterey Park, CA 91754

                     Shremshock Architects
                     7400 West Campus Road, Ste 150



cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 24 of 25


                     New Albany, OH 43054

                     Silicon Valley Bank
                     505 Howard Street, 3rd Floor
                     San Francisco, CA 94105

                     Snyder & Snyder, LLP
                     94 White Plains Road
                     Tarrytown, NY 10591

                     Sonic
                     2260 Apollo Way
                     Santa Rosa, CA 95407

                     Square, Inc.
                     110 5th Street
                     San Francisco, CA 94103

                     State Permits
                     319 Elaines Court
                     Dodgeville, WI 53533

                     Staples

                     Stripe, Inc.
                     510 Townsend St.
                     San Francisco, CA 94103

                     Stublisher Inc. dotdotdash
                     4784 SE 17th Avenue, Suite 143
                     Portland, OR 97202

                     Tactical Haptics, Inc.
                     2819 Whipple Road
                     Union City, CA 94587

                     Terry Adams, Inc.
                     11 S. Mulberry, Suite 100
                     Elizabethtown, KY 42701

                     TJ Hale Company
                     W139 N9499 Highway 145
                     Menomonee Falls, WI 53051-1618

                     Triplepoint Capital LLC
                     2755 Sand Hill Rd., Suite 150
                     Menlo Park, CA 94025

                     UPS Parcel Delivery Svc Ltd_USD
                     UPS eFulfillment California
                     Distribution Center
                     16270 Jurupa Ave., Suite 200
                     Fontana, CA 92337

                     Vicon Motion System Ltd.
                     3750 S. Robertson Blvd., #100



cab 2703717v2
 Case 1:20-bk-11435-MB   Doc 1 Filed 08/13/20 Entered 08/13/20 08:11:28   Desc
                         Main Document    Page 25 of 25


                     Culver City, CA 90232

                     Westfield
                     2029 Century Park East, 41st Floor
                     Los Angeles, CA 90067

                     West Valley Owner, LLC
                     2049 Century Park East, 41st Floor
                     Los Angeles, CA 90067

                     Window Film Depot
                     PO Box 744098
                     Atlanta, GA 30374

                     Yonkers Associates, LLC
                     600 Superior Avenue East, Suite 1500
                     Cleveland, OH 44114




cab 2703717v2
